DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed September 26, 2022 has been entered. Claims 1-16 and 19-22 remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed June 30, 2022.
Claim Objections
Claim 14 objected to because of the following informalities:  
Claim 14 has improper grammar: “a mounting bracket that extend” should read “a mounting bracket that extends” 
Appropriate correction is required.
  Response to Arguments
Applicant's arguments filed September 26, 2022 have been fully considered but they are not persuasive. 
Applicant argues that Esaka in view of Yoshihara fails to teach a bus bar “that includes a mounting bracket” as previously recited in claim 3 and currently recited in amended claim 1 (Remarks, page 9, only paragraph). 
	 “During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification."” (MPEP 2111). 
	Applicant argues that a bus bar that “includes” a mounting bracket requires that the mounting bracket be an integral part of the bus bar and would not encompass a mounting bracket attached to a bus bar (Remarks, page 8, last paragraph). This is inconsistent with the broadest reasonable interpretation of “includes”. A person of ordinary skill in the art could interpret the word “includes” to encompass the mounting bracket being wrapped around the bus bar rather than being integrally formed as part of the bus bar as Applicant claims in newly added claim 21. 
	Applicant also appears to disagree with the characterization of coil 8 Yoshihara as a bus bar. However, Yoshihara explicitly teaches the part of coil 8 where the mounting bracket is attached being a bus bar (“A part of the coil 8 is illustrated in FIG. 1. The illustrated part corresponds to a bus bar connected to an unillustrated neutral point of u, v, and w phases. The temperature detection device 1 is attached to a portion (hereinafter, referred to as extending portion 8A) of the bus bar extending in one direction”, [0055]). 
	The rejection under 35 USC 103 by Esaka in view of Yoshihara is maintained. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esaka et al. (US 20210003614 A1, hereinafter “Esaka”) in view of Yoshihara et al. (US 20200393306 A1, hereinafter “Yoshihara”).
Regarding claim 1, Esaka teaches a system comprising: 
a bus bar (Fig. 30, 30) (“Accordingly, the direct current flows through the electrical-conduction bus bar 30”, [0142]); 
a transducer (“temperature sensor”) (Fig. 19, 71) (Fig. 30 shows an individual transducer 71 after being encapsulated by housing 50) coupled to the bus bar and having one or more transducer elements (Fig. 30, 60)(“Note that the internal structure of the individual sensor 71 and the internal structure of the first current sensor 11 are the same”, [0308]) (“The one end of the connection terminal 60 of the individual sensor 71 is connected to the integrated wiring board 76”, [0317]); and 
a layer of dielectric material (Fig. 31, 52) (“the sensor housing 50 has a base 51, insulating parts 52, a first surrounding part 53, a second surrounding part 54, and a connector part 55”, [0218]) (the layer is dielectric as it is made from an insulating material) (“The sensor housing 50 is made of an insulating resin material”, [0144]) disposed between the bus bar and the transducer.

    PNG
    media_image1.png
    802
    542
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    581
    533
    media_image2.png
    Greyscale

	Esaka does not teach wherein the bus bar includes a mounting bracket configured to mechanically couple to a motor.
	Yoshihara teaches a temperature sensor wherein the bus bar (Fig. 1, 8) (“A part of the coil 8 is illustrated in FIG. 1. The illustrated part corresponds to a bus bar connected to an unillustrated neutral point of u, v, and w phases”, [0055]) includes a mounting bracket (Fig. 1, 20) (“A temperature sensor 10 held by a bracket 20 is attached to the extending portion 8A of the coil 8”, [0056]) configured to mechanically couple to a motor (“A temperature detection device according to each of the embodiments described below is attached to a coil provided in a rotary electric machine such as a motor”, 0052].

    PNG
    media_image3.png
    614
    498
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Esaka to be mounted to the motor using a bracket as taught by Yoshihara.
	This has the benefit of allowing the transducer to be used as a temperature sensor by creating good heat transfer between the motor and the transducer (“Even when dimension accuracy of the outer shape of the temperature sensor 10 is varied, the heat can be collected to the thermosensitive region 10R of the temperature sensor 10 while pressing the temperature sensor 10 between the heat collection portion 23 and the wall 211 with appropriate pressure, based on high dimension accuracy of the heat collection portion 23 and the clamping portion 21 unique to the metal members. Such a configuration is particularly suitable for a case where a soft resin material is used for the protective member 12 of the temperature sensor 10 and the dimension is easily varied only by the single temperature sensor 10”, [0125]). 
Regarding claim 2, Esaka teaches the system of claim 1. Esaka further teaches wherein the layer at least partially encapsulates the transducer and at least partially encapsulates the bus bar (Fig. 3, layer 52 can be seen to encapsulate the transducer 71 and the bus bar 30). 
Regarding claim 3, Esaka teaches the system of claim 1.
Esaka does not teach the mounting bracket configured to provide a space between the transducer and the motor, and the layer is at least partially disposed in the space between the transducer and the motor.
Yoshihara further teaches the mounting bracket configured to provide a space (Fig. 3A, 211 space that bracket fills between motor coils 8 and transducer 10) between the transducer (Fig. 1, 10) and the motor (Fig. 2, 8), and the layer is at least partially disposed in the space between the transducer and the motor (“Accordingly, the temperature sensor 10 is preferably brought into contact with each of the wall 211 and the heat collection portion 23 without a gap. Likewise, the coil 8 is preferably brought into contact with each of the walls 211 and 212 of the clamping portion 21 without a gap. In a case where a gap is present between the members, the gap is preferably filled with a resin material higher in thermal conductivity than the air, for example, an epoxy resin that is relatively high in thermal conductivity among resin materials”, [0127]-[0128]). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the system of Esaka in view of Yoshihara to include the bracket space taught by Yoshihara.
	This has the benefit of improving the transducer’s application as a temperature sensor by creating better heat transfer between the motor and the transducer (“Even when dimension accuracy of the outer shape of the temperature sensor 10 is varied, the heat can be collected to the thermosensitive region 10R of the temperature sensor 10 while pressing the temperature sensor 10 between the heat collection portion 23 and the wall 211 with appropriate pressure, based on high dimension accuracy of the heat collection portion 23 and the clamping portion 21 unique to the metal members. Such a configuration is particularly suitable for a case where a soft resin material is used for the protective member 12 of the temperature sensor 10 and the dimension is easily varied only by the single temperature sensor 10”, [0125]). 
Regarding claim 4, Esaka teaches the system of claim 1. Esaka further teaches wherein the bus bar is disposed relative to the transducer such that electrical current of the bus bar is detectable by at least one of the one or more transducer elements (“A current detection system, such as a current sensor, generally detects a current by converting a magnetic field caused with a current flowing through a bus bar into an electric signal”, [0003]). 
Regarding claim 5, Esaka teaches the system of claim 1.
Esaka does not teach wherein the dielectric material is an epoxy, a ceramic, a silicone, or a combination thereof.
Yoshihara further teaches a transducer system wherein the dielectric material is an epoxy (“In a case where a gap is present between the members, the gap is preferably filled with a resin material higher in thermal conductivity than the air, for example, an epoxy resin that is relatively high in thermal conductivity among resin materials”, [0128]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the system of Esaka in view of Yoshihara by making the housing of Esaka out of epoxy as taught by Yoshihara. 
This has the benefit of further improving the transducer’s use as a temperature sensor by creating better heat transfer between the motor and the transducer (see quote above about the good heat conduction of epoxy). 

Regarding claim 6, Esaka teaches the system of claim 1. Esaka further teaches wherein the one or more transducer elements are configured to measure or detect one or both of an electrical current or a thermal load of the motor coupled to the bus bar (“The second current sensor 12 detects a current which flows through the first motor 400”, [0126]) (“The energization bus bar has a part to connect the first inverter 320 to the second current sensor 12 and a part to connect the second current sensor 12 to the first motor 400”, [0318]). 
Regarding claim 9, Esaka teaches a system comprising: a bus bar (Fig. 30, 30),
 a mounting bracket configured to couple the bus bar to a motor (Fig. 19, 82), the mounting bracket also configured to be removably coupled to the motor with at least one fastener (“The wiring case 72 has multiple flanges 82 for mounting the second current sensor 12 in the vehicle. The multiple flanges 82a each have a bolt hole 82a for bolt-fixing the second current sensor 12 to the vehicle”, [0342]; 
a transducer (Fig. 19, 71) coupled to the bus bar and having transducer elements (Fig. 30, 60), and a layer of dielectric material at least partially encapsulating the transducer, at least partially encapsulating the bus bar (Fig. 31, housing 50 can be seen to encompass transducer 71 and bus bar 30). 
Esaka does not teach wherein the mounting bracket is included on the bus bar or wherein the transducer is coupled to the bus bar such that the mounting bracket forms a space between the transducer and the motor or wherein the dielectric layer is at least partially within the space between the transducer and the motor.
Yoshihara teaches a temperature sensor wherein the bus bar (Fig. 1, 8) (“A part of the coil 8 is illustrated in FIG. 1. The illustrated part corresponds to a bus bar connected to an unillustrated neutral point of u, v, and w phases”, [0055]) includes a mounting bracket (Fig. 1, 20) (“A temperature sensor 10 held by a bracket 20 is attached to the extending portion 8A of the coil 8”, [0056]) and wherein the mounting bracket configured to provide a space (Fig. 3A, 211 space that bracket fills between motor coils 8 and transducer 10) between the transducer (Fig. 1, 10) and the motor (Fig. 2, 8), 
and the dielectric layer is at least partially disposed in the space between the transducer and the motor (“Accordingly, the temperature sensor 10 is preferably brought into contact with each of the wall 211 and the heat collection portion 23 without a gap. Likewise, the coil 8 is preferably brought into contact with each of the walls 211 and 212 of the clamping portion 21 without a gap. In a case where a gap is present between the members, the gap is preferably filled with a resin material higher in thermal conductivity than the air, for example, an epoxy resin that is relatively high in thermal conductivity among resin materials”, [0127]-[0128]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Esaka in view of to be mounted to the motor using a bracket as taught by Yoshihara.
	This has the benefit of allowing the transducer to be used as a temperature sensor by creating good heat transfer between the motor and the transducer (“Even when dimension accuracy of the outer shape of the temperature sensor 10 is varied, the heat can be collected to the thermosensitive region 10R of the temperature sensor 10 while pressing the temperature sensor 10 between the heat collection portion 23 and the wall 211 with appropriate pressure, based on high dimension accuracy of the heat collection portion 23 and the clamping portion 21 unique to the metal members. Such a configuration is particularly suitable for a case where a soft resin material is used for the protective member 12 of the temperature sensor 10 and the dimension is easily varied only by the single temperature sensor 10”, [0125]). 
Regarding claim 10, Esaka in view of Yoshihara teaches the system of claim 9.
Esaka does not teach wherein the dielectric material is an epoxy, a ceramic, a silicone, or a combination thereof.
Yoshihara further teaches a transducer system wherein the dielectric material is an epoxy (“In a case where a gap is present between the members, the gap is preferably filled with a resin material higher in thermal conductivity than the air, for example, an epoxy resin that is relatively high in thermal conductivity among resin materials”, [0128]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the system of Esaka in view of Yoshihara by making the dielectric layer of Esaka out of epoxy as taught by Yoshihara. 
This has the benefit of allowing the transducer to be used as a temperature sensor by creating good heat transfer between the motor and the transducer (see quote above about the good heat conduction of epoxy).
Regarding claim 11, Esaka in view of Yoshihara teaches the system of claim 9. Esaka further teaches wherein the transducer elements are configured to measure or detect one or both of an electrical current or a thermal load of the motor when the bus bar is coupled to the motor (“The second current sensor 12 detects a current which flows through the first motor 400”, [0126]) (“The energization bus bar has a part to connect the first inverter 320 to the second current sensor 12 and a part to connect the second current sensor 12 to the first motor 400”, [0318]).
Claim(s) 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esaka in view of Yoshihara and Ausserlechner et al. (US 20150015249 A1, hereinafter “Ausserlechner”). 
Regarding claim 7, Esaka in view of Yoshihara teaches the system of claim 1. 
Esaka does not teach wherein the layer of dielectric material has a dielectric strength above 450 volts per mil.
Ausserlechner teaches a current sensor (Fig. 1, 100) containing a layer of dielectric material (Fig. 1, 13) that has a dielectric strength above 450 volts per mil (“The electrically insulating medium may have a dielectric strength equal to or greater than 1 kV/mm, 5 kV/mm, 10 kV/mm, or 20 kV/mm”, [0032]). 

    PNG
    media_image4.png
    170
    372
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the system of Esaka in view of Yoshihara so that the dielectric layer had the dielectric strength taught by Ausserlechner.
This would have the advantage of avoiding dielectric breakdown so that a strong voltage or current cannot reach and damage the sensitive components of the sensor. 
Regarding claim 12, Esaka in view of Yoshihara teaches the system of claim 9. 
Esaka does not teach wherein the layer of dielectric material has a dielectric strength above 450 volts per mil.
Ausserlechner teaches a current sensor (Fig. 1, 100) containing a layer of dielectric material (Fig. 1, 13) that has a dielectric strength above 450 volts per mil (“The electrically insulating medium may have a dielectric strength equal to or greater than 1 kV/mm, 5 kV/mm, 10 kV/mm, or 20 kV/mm”, [0032]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the system of Esaka in view of Yoshihara so that the dielectric layer had the dielectric strength taught by Ausserlechner.
This would have the advantage of avoiding dielectric breakdown so that a strong voltage or current cannot reach and damage the sensitive components of the sensor. 
Claim(s) 8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esaka in view of Yoshihara and Tamura et al. (US 20200309822 A1, hereinafter “Tamura”).
Regarding claim 8, Esaka in view of Yoshihara teaches the system of claim 1.
Esaka does not teach wherein the layer of dielectric material is between 1 millimeter and 15 millimeters thick.
Tamura teaches a current sensor (Fig. 1, 1) with a dielectric layer (Fig. 1, 14) that is between 1 millimeter and 15 millimeters thick (“According to the present embodiment, a projecting amount h of the resin wall portion 14 is 1.8 mm, and the creepage distance L between the conductive portions 20 is 8.4 mm”, [0036]). 

    PNG
    media_image5.png
    847
    792
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the system of Esaka in view of Yoshihara so that the dielectric layer had the thickness taught by Tamura.
This would have the advantage of ensuring the busbars had adequate electrical insulation (“It is sufficient that the projecting amount h and the creepage distance L be such distances that electrical insulation against a value of a current flowing through the bus bar 2 can be obtained”, [0036]).
Regarding claim 13, Esaka in view of Yoshihara teaches the system of claim 9.
Esaka does not teach wherein the layer of dielectric material is between 1 millimeter and 15 millimeters thick.
Tamura teaches a current sensor (Fig. 1, 1) with a dielectric layer (Fig. 1, 14) that is between 1 millimeter and 15 millimeters thick (“According to the present embodiment, a projecting amount h of the resin wall portion 14 is 1.8 mm, and the creepage distance L between the conductive portions 20 is 8.4 mm”, [0036]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the system of Esaka in view of Yoshihara so that the dielectric layer had the thickness taught by Tamura.
This would have the advantage of ensuring the busbars had adequate electrical insulation (“It is sufficient that the projecting amount h and the creepage distance L be such distances that electrical insulation against a value of a current flowing through the bus bar 2 can be obtained”, [0036]).
Claim(s) 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esaka in view of Nishikawa (US 20100025102 A1) and Mishko et al. (US 3474383 A, hereinafter “Mishko”).
Regarding claim 14, Esaka teaches a method comprising: coupling a second bus bar (Fig. 30, 30) with a second sensor (Fig. 19, 71) coupled thereto to the motor (“The second current sensor 12 detects a current which flows through the first motor 400”, [0126]) (“The energization bus bar has a part to connect the first inverter 320 to the second current sensor 12 and a part to connect the second current sensor 12 to the first motor 400”, [0318]), a layer of dielectric material (Fig. 31, 52) positioned between the second bus bar and second sensor.
Esaka does not teach removing a first bus bar and first sensor from a motor and inserting the second sensor and busbar as a replacement for the first sensor and bus bar or wherein the second bus bar includes a mounting bracket that extends as an appendage of the second bus bar. 
Nishikawa teaches removing a first bus bar and first sensor from a motor and inserting the second sensor and busbar as a replacement for the first sensor and bus bar (“The exemplary embodiments address or resolve the above problems and other problems by providing an electrical junction box installed with an electric current sensor wherein the electric current sensor can be readily removed from a casing merely by removing an upper cover and releasing bolts, thereby improving maintenance and heat radiation of the electric current sensor” [0009]) (“Accordingly, it is not necessary to disassemble the electrical junction box when the electric current sensor must be repaired or exchanged, thereby enhancing maintenance of the electric current sensor”, [0011]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Esaka to include removing the first sensor and replacing it with a new one as taught by Nishikawa. 
This would have the advantage of allowing the motor to continue operation even when the first sensor was damaged. 
Esaka in view of Nishikawa still does not teach wherein the second bus bar includes a mounting bracket that extends as an appendage of the second bus bar.
Mishko teaches a terminal block wherein the second bus bar (Only Figure, 41 on left side) (“A plurality of identical bus bar assemblies are indicated generally by the reference character 41”, col. 2, 58-59) includes a mounting bracket (Only Figure, 42) that extends as an appendage of the second bus bar (42 can be seen to extend from leg 43 of bus bar 41).

    PNG
    media_image6.png
    373
    588
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Esaka in view of Nishikawa so that the bus bars had the shape taught by Mishko.
This would have the advantage of making the electrical connections to the terminal block easily accessible (“Another object is to provide a terminal block in which the electric connections thereto can be made quickly and easily”, col. 1, 40-42). 
Regarding claim 15, Esaka in view of Nishikawa and Mishko teaches the method of claim 14. Esaka further teaches wherein coupling the second bus bar to the motor comprises at least one of electrically coupling, or mechanically coupling the second bus bar to the motor (“The first inverter 320 is electrically connected via first energization bus bar 341 to third energization bus bar 343 to first U phase stator coil 401 to first W phase stator coil 403 of the first motor 400”, [0088]). 
Regarding claim 16, Esaka in view of Nishikawa and Mishko teaches the method of claim 14. Esaka further teaches wherein the second sensor includes at least one transducer element (Fig. 30, 60) that is encapsulated by the layer of dielectric material (Fig. 30, 50).
Regarding claim 19, Esaka in view of Nishikawa and Mishko teaches the method of claim 14. Esaka further teaches wherein the second bus bar is disposed relative to the second sensor such that electrical current of the bus bar is detectable by at least one transducer element of the second sensor (“A current detection system, such as a current sensor, generally detects a current by converting a magnetic field caused with a current flowing through a bus bar into an electric signal.”, [0003]). 
Regarding claim 20, Esaka in view of Nishikawa and Mishko teaches the method of claim 14. Esaka further teaches wherein the second sensor includes transducer elements that are configured to measure or detect one or both of an electrical current or a thermal load of the motor after the second bus bar is coupled to the motor (“The second current sensor 12 detects a current which flows through the first motor 400”, [0126]) (“The energization bus bar has a part to connect the first inverter 320 to the second current sensor 12 and a part to connect the second current sensor 12 to the first motor 400”, [0318]). 
Claim(s) 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esaka in view of Yoshihara and Mishko.
Regarding claim 21, Esaka in view of Yoshihara teaches the system of claim 1.
Esaka does not teach wherein the bus bar includes a bar portion and the mounting bracket extends as an appendage from the bar portion.
Mishko teaches a terminal block wherein the bus bar (Only Figure, 41 on left side) (“A plurality of identical bus bar assemblies are indicated generally by the reference character 41”, col. 2, 58-59) includes a bar portion (Only Figure, 43) and the mounting bracket (Only Figure, 42) extends as an appendage from the bar portion (42 can be seen to extend from leg 43 of bus bar 41).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Esaka in view of Yoshihara so that the bus bars had the shape taught by Mishko.
This would have the advantage of making the electrical connections to the terminal block easily accessible (“Another object is to provide a terminal block in which the electric connections thereto can be made quickly and easily”, col. 1, 40-42). 
Regarding claim 22, Esaka in view of Yoshihara teaches the system of claim 1.
Esaka does not teach wherein the bus bar is J-shaped.
Mishko teaches a terminal block wherein the bus bar is J-shaped (“A terminal block including a plurality of like insulating sections with a pair of generally J-shaped bus bars retained between each two adjacent sections”, [abstract]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Esaka in view of Yoshihara so that the bus bars had the shape taught by Mishko.
This would have the advantage of making the electrical connections to the terminal block easily accessible (“Another object is to provide a terminal block in which the electric connections thereto can be made quickly and easily”, col. 1, 40-42). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S LEONE whose telephone number is (571)272-4039. The examiner can normally be reached M-F: 8:00am-5:30pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER S LEONE/Examiner, Art Unit 2834    

/AHMED ELNAKIB/Primary Examiner, Art Unit 2834